Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to claim(s) 16-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Statements Regarding 35 U.S.C. § 112 6th Paragraph Compliance

	
For claim 22, the claim limitation “a generating unit, configured to generate a frame that carries indication information” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “a generating unit, configured to” coupled with functional language “generate a frame that carries indication information” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  A review of the specification shows that the beamformer disclosed in figure 12, 13, 17, and par. 161 appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation.  


For claim 26, the claim limitation “a receiving unit, configured to receive the channel information fed back by the one or more beamformees” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “a receiving unit, configured to” coupled with functional language “receive the channel information fed back by the one or more beamformees” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  A review of the specification shows that the beamformer disclosed in figure 12, 13, 17, and par. 161 appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation.  



A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16, 22, 28, 18, 24, 30, 19, 25, 31, 20, 26, 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10469148. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Regarding claim 16, 22, 28, the Patent No. 10469148 teaches a method for channel information feedback, comprising: generating, by a beamformer, a frame that carries indication information, wherein the indication information indicates one or more beamformees to feed back channel information to the beamformer, and indicates a frequency on which the channel information is to be fed back (claim 1, 4); sending, by the beamformer, the frame to the one or more beamformees (claim 1, 4).

Regarding claim 18, 24, 30, the Patent No. 10469148 teaches the method according to claim 16, wherein the beamformees comprise a first beamformee and a second beamformee (claim 1, 4), and the indication information comprises a first indication information and a second indication information (claim 1, 4), wherein the first indication information indicates a frequency on which first channel information is to be fed back by the first beamformee to the beamformer (claim 1, 4), and the second indication information indicates a frequency on which second channel information is to be fed back by the second beamformee to the beamformer (claim 1, 4).

Regarding claim 19, 25, 31, the Patent No. 10469148 teaches the method according to claim 16, wherein one or more beamformees comprises: a beamformee in one of a same basic service set (BSS) as the beamformer, and a different BSS from that of the beamformer (claim 1, 4).

Regarding claim 20, 26, 32, the Patent No. 10469148 teaches the method according to claim 16, wherein after sending the frame, the method further comprises: receiving, by the beamformer, the channel information fed back by the one or more beamformees (claim 1, 4).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16, 17, 18, 20, 21, 22, 23, 24, 26, 27, 28, 29, 30, 32, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over ABRAHAM et al. (US 201202500543) in view of SOHN et al. (US 20130223427).

Regarding claim 16, 22, 28, ABRAHAM et al. (US 201202500543) teaches a method for channel information feedback, comprising: 
generating, by a beamformer, a frame that carries indication information, wherein the indication information indicates one or more beamformees to feed back channel information to the beamformer (fig. 5, 7; par. 71, 76, 83, 85, 87, 88, The NDPA frame 402 may comprise Association Identifiers (AIDs) of the STAs that should transmit computed CSI feedback messages to the AP); 
(par. 71, An access point (AP) may transmit to one or more user stations (STAs) a Null Data Packet Announcement (NDPA) frame).
However, ABRAHAM does not teach indicates a frequency on which the channel information is to be fed back.
But, SOHN et al. (US 20130223427) in a similar or same field of endeavor teaches a frame that carries indication information, wherein the indication information indicates a frequency on which the channel information is to be fed back (par. 119, 120, if channel sounding is performed on a plurality of STAs, a bandwidth supported by each of the STAs may be different…information related to a maximum bandwidth through which the feedback frame can be transmitted or maximum bandwidth information related to channel state information or both may be included in an NDPA frame or a feedback poll frame or both).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by SOHN in the system of ABRAHAM to implement the indication of frequency for feeding back the channel information.
The motivation would have been to acquire channel information in shorted time to optimize the bandwidth usage. 

Regarding claim 17, 23, 29, ABRAHAM et al. (US 201202500543) teaches the method according to claim 16, wherein the frame comprises an association identifier (AID) of the one or more beamformees (par.71, 85, 86, AID field).

Regarding claims 18, 24, 30, ABRAHAM et al. (US 201202500543) teaches the method according to claim 16, wherein the beamformees comprise a first beamformee and a second beamformee (par. 71, 78, 82, 91, STAs), and the indication information comprises a first indication information and a second indication information (par. 71, 78, 91, The NDPA frame 402 may comprise Association Identifiers (AIDs) of the STAs that should transmit computed CSI feedback messages to the AP).
However, ABRAHAM does not teach wherein the first indication information indicates a frequency on which first channel information is to be fed back by the first beamformee to the beamformer, and the second indication information indicates a frequency on which second channel information is to be fed back by the second beamformee to the beamformer.
But, SOHN et al. (US 20130223427) in a similar or same field of endeavor teaches wherein the first indication information indicates a frequency on which first channel information is to be fed back by the first beamformee to the beamformer (par. 120, if channel sounding is performed on a plurality of STAs, a bandwidth supported by each of the STAs may be different…information related to a maximum bandwidth through which the feedback frame can be transmitted or maximum bandwidth information related to channel state information or both may be included in an NDPA frame or a feedback poll frame or both), and the second indication information indicates a frequency on which second channel information is to be fed back by the second beamformee to the beamformer (par. 119, 120, if channel sounding is performed on a plurality of STAs, a bandwidth supported by each of the STAs may be different…information related to a maximum bandwidth through which the feedback frame can be transmitted or maximum bandwidth information related to channel state information or both may be included in an NDPA frame or a feedback poll frame or both).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by SOHN in the system of ABRAHAM to implement the indication of frequency for feeding back the channel information.
The motivation would have been to acquire channel information in shorted time to optimize the bandwidth usage. 

Regarding claim 20, 26, 32, ABRAHAM et al. (US 201202500543) teaches the method according to claim 16, wherein after sending the frame, the method further comprises: receiving, by the beamformer, the channel information fed back by the one or more beamformees (par. 72, 74, receiving CSI Feedback).

Regarding claim 21, 27, 33, ABRAHAM et al. (US 201202500543) teaches the method according to claim 16, wherein before sending the frame, the method further comprises: sending, by the beamformer, a null data packet announcement (NDPA) (fig. 4, par. 71, 74, After the NDPA frame 402 is transmitted, the AP may transmit a second NDPA frame 422 to again request CSI feedback); and sending, by the beamformer, a null data packet (NDP) (fig. 4, par. 71, sending the NDP).

s 19, 25, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over ABRAHAM et al. (US 20120250543) and SOHN et al. (US 20130223427) as applied to claim 16, 22, 28 above, and further in view of CHOUDHURY et al. (US 20140153415).

Regarding claims 19, 25, 31, ABRAHAM does not teach the method according to claim 16, wherein one or more beamformees comprises: a beamformee in one of a same basic service set (BSS) as the beamformer, and a different BSS from that of the beamformer.
But, CHOUDHURY teaches wherein one or more beamformees comprises: a beamformee in one of a same basic service set (BSS) as the beamformer, and a different BSS from that of the beamformer (par. 158, 160, 167, 177, measurement of beacon from other base station in SSID=X, indicating different basic service ID).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of the filed application to implement the system or method as taught by CHOUDHURY in the system of ABRAHAM and SOHN to transmit first channel measurement and second channel measurement.
The motivation would have to been to provide measurement for the associated STA with the associated AP.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        02/11/2022